Title: From James Madison to Albert Gallatin, [ca. 31] March 1817
From: Madison, James
To: Gallatin, Albert


Dear Sir[ca. 31] Mar. 1817
Notwithstanding the lapse of time, nothing definitive has taken place, in concert with Mr. Hassler, in relation to Mr. Le Sueur. Mr. Crawford has the subject in hand, and will communicate the result.
I can add but little to the public information which goes to you from the official source, and thro’ the press. You will find that specie is at length re-instated in its legitimate functions; at which all are rejoicing, except the Banks which were willing to sacrifice justice and the public good to their undue profits. Our Manufactories have had a hard struggle with the glut of imported merchandize. All of them are crippled, some of them mortally; and unless a rise of prices should soon succeed the unexampled depression, the progress made will be in a manner lost, and the work hereafter will have to begin anew. The high price of agricultural products, has co-operated in diverting the attention from Manufactures. We hope however that as these causes are temporary, many who embarked their fortunes in that way, will be able to hold out till a change of circumstances shall bring relief. The appeals made to Congress for a further interposition, have been without effect. There is a popular spirit, considerably diffusing itself, which will aid somewhat another experiment at the next session. The proposed reciprocation of the B. W. Inda. navigation Act, was not carried thro’; some being unwilling to hazard the market for so much of their high priced produce; others shrinking from the presumed obstinacy of the antagonist, and the tendency of a commercial contest to a more serious one; and others still hoping that a more fair and liberal policy may find its way into the B. Cabinet. This hope is strengthend in some, by the lessons as they view them in the Plaister Act which retaliates that of Nova Scotia; and the Navigation Act which applies to G.B. & her imitators, the rule of her General Navigation Act of Chs. II. Both of these measures went thro’ with apparent earnestness.
The early part of our Winter was uncommonly mild, the latter part, has been exactly the reverse. I understand however that the Wheat fields generally wear a good aspect. The last Crop of Wheat was good, the quality peculiarly so; and is bringing the farmers the enormous prices of 13-14-15 dolrs. per barrel of flour. The crops of corn were universally and unprecedentedly, bad in the Atlantic States. It sells at from 7 to 10 dolrs. per barrel of 5 bushels. But for the economy which has forced itself into general use, great distress would have been felt; and with that aid the poor are in many places considerably pinched.
I am in the midst of preparations to get to my farm, where I shall make myself a fixture; and where I anticipate many enjoyments, which if not fully realized, will be a welcome exchange for the labors and solicitudes of public life.
Mr. Preston, son of Mr. F. Preston formerly a member of Congress, whom an opulent father indulges in spending a little of his wealth in Europe, will wait on you when in Paris. He is well spoken of both as to his mind & his principles. Permit [me] to ask your friendly notice of him. With my respectful regards to Mrs. Gallatin, accept for yourself, assurances of my esteem and friendship.
James Madison
Be so good as to have the inclosed handed to M. Botta. Mr. Fromentin is about to translate & publish his history of the American War.
